Citation Nr: 1404401	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for the service-connected pelvic inflammatory disease (PID) with menometrorrhagia prior to January 13, 2004 and a rating in excess of 30 percent from May 1, 2004.  

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 1997 and August 2009.  

In an August 2009 rating decision the RO denied the Veteran's claim of service connection for a back disorder.  The other issues were denied in the March 1997 rating decision.  

A rating decision in May 2010 assigned a 30 percent rating for PID effective on September 8, 2008.  
  
Subsequently, a rating decision in June 2013 assigned an evaluation of 100 percent effective on January 13, 2004 based on the Veteran having a subtotal abdominal hysterectomy and assigned a 30 percent rating beginning on May 1, 2004.  

In September 2011, the Veteran withdrew her request for a hearing with the Board.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for a back disorder and a left ankle disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The rating decision in September 2013 granted service connection for migraine headaches.  

2. Prior to January 13, 2004, the service-connected disability picture manifested by PID with menometrorrhagia is shown to have been manifested by symptoms that did not require continuous treatment.

3. Beginning on May 1, 2004, the service-connected disability previously manifested by PIP with menometrorrhagia is manifested by the residuals of removal of the uterus.  


CONCLUSIONS OF LAW

1. There is no question of law or fact involving the claim of service connection for migraine headaches; the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

2. The criteria for the assignment of a compensable rating for the service-connected PID with menometrorrhagia prior to January 13, 2004 and in excess of 30 percent beginning on May 1, 2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.116 including Diagnostic Codes 7614, 7615 and 7618 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine Headaches

A review of the claims file shows that the Veteran perfected an appeal as to the issue of service connection for migraine headaches in August 2009.  Subsequently, however, the RO in a rating decision in September 2013 granted service connection for migraine headaches.  

Therefore, the Veteran's appeal referable to the claim of service connection for migraine headaches is rendered moot, as the full benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Because there is no remaining legal issue that can be granted as to the claim of service connection, the appeal with respect to this matter must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  



The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and the effective dates.  

To the extent that the December 2008 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The procedural defect was cured because, after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the Statement of the Case dated in August 2009 and subsequent Supplemental Statements of the Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In July 2009, the Veteran was afforded a VA examination to obtain pertinent findings to evaluate the service-connected PID.  While the examiner's report of the Veteran's medical history is not completely accurate to the extent that he appeared to indicate that her right ovary was removed in 2002 when it was actually preserved during her 2004 hysterectomy, the Board finds that the Veteran is not prejudiced by this error as the objective findings provided by this examiner are fully adequate for rating purposes.  

Further, the Veteran currently is in receipt of the highest rating available under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs as well as under Diagnostic Code 7618 for removal of the uterus.  

Since the July 2009 VA examination, the evidence does not show that the service-connected disability underwent a material change, including additional surgeries, to require a reexamination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Higher Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the period of the appeal, the service-connected PID with menometrorrhagia has been rated under Diagnostic Code 7614 (Fallopian tube, disease, injury, or adhesions including PID) and Diagnostic Code 7615 (Ovary, disease, injury, or adhesions of) under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula), as well as under Diagnostic Code 7618 for removal of the uterus.  

Under the General Rating Formula, a noncompensable rating is warranted if the condition is manifested by symptoms that do not require continuous treatment.  

A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment, and a 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  38 C.F.R. 
§ 4.116, Diagnostic Code 7615.  

Under Diagnostic Code 7618 for removal of the uterus, including corpus, a 100 percent rating is warranted for three months after the removal and a 30 percent rating is warranted thereafter.  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the criteria for a compensable rating prior to January 13, 2004 are not met.  

In February 1996, the Veteran filed her claim for an increased rating for the service-connected PID.  She was scheduled for a VA examination in December 1996; however, she was incarcerated at that time and could not report for the examination.  

Significantly, a private MRI in June 2002 showed that the Veteran had multiple uterine fibroids.  The private medical records in November 2003 showed that she was prescribed Motrin for pelvic pain.  

Neither the Veteran through her lay statements nor the medical evidence of record established that she had symptoms that required continuous treatment prior to January 13, 2004.  

The private medical records showed that, in January 2004, the Veteran underwent a subtotal abdominal hysterectomy.  The surgical report shows that her left ovary was not present and the right ovary was preserved.  

As discussed earlier, the Veteran was assigned a 100 percent rating for the period beginning on January 13, 2004 to May 1, 2004 based on her having a hysterectomy.  

On VA examination in July 2009, the examiner stated that the Veteran did not need continuous treatment to control her condition or experience any overall functional impairment from her condition.  The examiner found the Veteran's condition to be in remission.  

Beginning on May 1, 2004 the Veteran has been assigned a 30 percent rating under Diagnostic Codes 7615-7618, which is the highest rating available under Diagnostic Code 7615 under the General Rating Formula and under Diagnostic 7618 from the third month after the removal of the uterus.  

A higher rating of 50 percent is available under Diagnostic Codes 7617 and 7621.  However, as the evidence does not show that the Veteran had both ovaries removed, or a prolapse of the uterus during the appeal period, a higher rating at any time during the appeal period under Diagnostic Codes 7617 and Diagnostic Code 7621 is not warranted.  

Similarly, Diagnostic Codes 7620 and Diagnostic Code 7622 are not applicable as during the appeal period the Veteran is not shown to have had atrophy of both ovaries or displacement of the uterus.  

As for Diagnostic Code 7619, the Veteran has not had both ovaries removed during the appeal period to warrant a compensable rating.  There are no other applicable Diagnostic Codes under which the service-connected PID with menometrorrhagia can be evaluated.  

As the Veteran is in receipt of a separate rating for her surgical scar (evaluated on her July 2009 VA examination), the Diagnostic Codes pertaining to scars need not be considered as this issue is not in appellate status.  

To the extent that the record contains no evidence showing that the Veteran is entitled to any additional initial higher ratings at any point during the instant appeal, no additional staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are for consideration in increased rating claims).  




Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The rating schedule fully contemplates all symptomatology and treatment associated with disease, injury, or adhesions of the ovary and female reproductive organs as well as removal of the uterus.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 



ORDER

The appeal with respect to the claim of service connection for migraine headaches is dismissed.  

An increased, compensable rating for the service-connected PID with menometrorrhagia prior to January 13, 2004 and in excess of 30 percent beginning on May 1, 2004 is denied.  



REMAND

On VA examination in July 2012, the examiner determined that there was no pathology to render a diagnosis pertaining to the left ankle.  His opinion is inadequate as it is inconsistent with private medical records dated in August 2007, during the current appeal period, which showed a left ankle fracture.  

Similarly, the VA examination in August 2013 regarding the back disability also is inadequate as the examiner appeared to require medical documentation of ongoing treatment and did not address whether the back disability was aggravated by a service-connected disability.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have her identify and, with her assistance, obtain copies of any outstanding records of pertinent medical treatment by VA or private health care providers referable to her claimed left ankle and back conditions.  Copies of any pertinent records should be obtained and added to the record.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO that should take all indicated action to refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and likely etiology of the claimed left ankle and back conditions.  The examiner is requested to review the claims file, including the Veteran's service treatment records, private treatment records, and a copy of this remand.  

The examiner must address the following questions:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current left ankle or back disability that had its clinical onset during service or otherwise is due to an event of incident of the Veteran's service?  The examiner must address service treatment records in November 1980 showing that the Veteran had a physical profile for a major left ankle sprain and continued to complain of left ankle swelling on a report of medical history in February 1982.  The examiner must also address the service treatment records documenting complaints of back pain in February 1981 and April 1981.  

The examiner is asked to address the Veteran assertions that she fractured her left ankle in service and was not properly able to heal as she was ordered to continue marching.  See e.g. April 1997 Notice of Disagreement and August 2009 Form 9 Appeal.  The examiner also should discuss the fact that the Veteran is shown to have a fractured left ankle in August 2007.  See August 2007 private medical records.  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is caused or aggravated by the service-connected PID or any left ankle disability? The examiner must address service treatment records dated in January 1981 that indicate the Veteran had back pain associated with right lower quadrant pain and bleeding. 

If it is found that the back disability is aggravated by the service-connected PID or other service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the back disability, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is advised that the Veteran is competent to report her symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  
   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


